DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 1, 2021 is acknowledged.  Claims 1-3, 5, 6, and 10-25 are pending in the application.  Claims 4 and 7-9 have been cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.

Claim Objections
Claims 11 and 14 are objected to because of the following informalities: 
For claim 11, it is suggested to include the “⁰” symbol after “29” and before “C” in line 2 and after “-20” and before “C” in line 3.
For claim 14, it is recommended to include the appropriate units for the overrun values (i.e. %). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, and 10-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite “wherein the stabilizer is formed by creating a water dispersion comprising the citrus fiber and emulsifier” at lines 5-6.  The instant specification fails to describe a method of forming the stabilizer.  Steps for creating the stabilizer described in the example (Lygomme FM 4753) were not provided, and this stabilizer, which comprises a mixture of emulsifier, guar gum, locust bean gum, and carrageenans, does not include water or citrus fiber as presently claimed (see paragraph [0049] of the instant specification).  
Additionally, claim 1 further recites “the stabilizer is mixed with one or more additional ingredients” at lines 6-7.  However, the specification does not provide support for all/any ingredient(s) or several ingredients (vs. 2 additional ingredients-specifically glucose syrup and concentrated butter fat in the example) being mixed with the stabilizer (water dispersion comprising the citrus fiber and emulsifier).  See paragraph [0050] of the instant specification and the recitation of “the melt (a combination of melted glucose syrup and fat) was mixed with the water dispersion”.
SEE ALSO independent claim 21 and the recitation of “the water dispersion is mixed with one or more additional ingredients” at lines 7-8.
The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Independent claims 1 and 21 pertain to frozen confection products and have been amended to include process steps for its preparation.  It is uncertain how these process steps impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Claims 1-3, 5, 6, and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari WO 2007112504 (hereinafter “Ferrari”). 
With respect to claims 1 and 18, Ferrari teaches a base composition used to prepare frozen food products comprising at least one insoluble fiber (citrus fiber) and at least one emulsifier, the base can be used to prepare fat-free or low in fat frozen food products, and the dairy component of an ice confection includes a “milk fat” component (P1, L24-25; P3, L16-19 and 31-35; P4, L8-12; P4, L21-P5, L33; P7, L5-P8, L1; P10, L12-25; P12, L33-35; and P13, L28-30).
Ferrari also teaches the frozen confection comprises between 1.50 and 5.5 wt% (claim 1) or between 2.0 and 5.0 wt% (claim 18) fat relative to the total weight of the confection, the emulsifier is present in an amount of between 0.1 and 1.0 wt% relative to the total weight of the frozen confection, and the emulsifier and the citrus fiber are in a weight ratio of between 0.25 and 0.75 since Ferrari teaches the insoluble fiber (citrus fiber) is used in an amount up to about 10% and the emulsifier is used in an amount up to about 15% of the base composition, the base composition makes up about 7% of the frozen food products in the examples (up to about .7% of insoluble fiber/citrus fiber and up to about 1% of emulsifier in the frozen food product), and the frozen food products include fat-free or low-in-fat ice confections which are well understood in the art to Ferrari overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ferrari additionally teaches the base composition comprising at least one insoluble fiber (citrus fiber) and at least one emulsifier is combined with water and further processed by homogenization to prepare the frozen food product.  Further components are added based on the characteristics of the frozen food product (P4, L4-6 and 14-25; P11, L26-30; P14, L20-P15, L1; and P15, L15-P17, L18).  Since the frozen confection as recited in claim 1 is similar to the frozen food product as disclosed by Ferrari, as set forth above, the claim is unpatentable.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claims 2, 16, and 17, Ferrari teaches the amount of citrus fiber that overlaps the presently claimed ranges of between 0.1 and 5.0 wt% (claim 2), 0.3 and 3.0 wt% (claim 16), or between 0.5 and 1.5 wt% (claim 17) relative to the total weight of the confection since Ferrari teaches the insoluble fiber (citrus fiber) is used in an amount up to about 10% of the base composition and the base composition makes up about 7% of the frozen food products in the examples (up to about .7% of insoluble fiber/citrus fiber in the frozen food product).  As set forth in MPEP 2144.05, in the case prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 3, Ferrari is silent with respect to the modification of the citrus fiber (P4, L31-P5, L7).
Regarding claim 5, Ferrari teaches a base composition used to prepare frozen food products further comprising at least one soluble fiber (gum arabic/gum acacia, guar gum, locust bean gum and pectins) and at least one stabilizer (locust bean gum, guar gum, acacia gum, xanthan gum, carrageenan, sodium alginate, propane 1,2-diol alginate, pectins, cellulose, methyl cellulose, sodium carboxy methyl cellulose and the like) (P3, L16-19; P4, L8-12 and 21-29; P5, L35-P7, L4; and P8, L7-P9, L10).
With respect to claim 6, Ferrari teaches the base composition comprising insoluble fiber (citrus fiber) and emulsifier makes up about 7% of the frozen food products in the examples (P15, L15-P17, L18).
Regarding claims 10-12, 14, 19, and 20, Ferrari does not expressly disclose the frozen food product contains ice crystals having a mean diameter of between 40 and 85 micros (claim 10), between 50 and 80 microns (claim 19), or between 60 and 75 microns (claim 20), has a meltdown time necessary to melt 30 grams of the frozen confection at a temperature of 29⁰C of at least 50 min (claim 11), has an extrusion capacity of at least 30 g (claim12), or has an overrun of 20 to 150 (claim 14).  
Absent any clear and convincing evidence to the contrary, the claimed mean diameter of the ice crystals, meltdown time, extrusion capacity, and overrun would naturally occur from said product since the claimed combination of ingredients, including Ferrari, and these characteristics are intended result of the ingredients in the claimed product.
Further, it is understood that the mean diameter of the ice crystals relates to organoleptic properties of the frozen confection, such as creaminess and smoothness, and stabilizer(s) and emulsifier(s) are used in frozen confections to increase smoothness and consistency, improve air incorporation (overrun), slow ice crystal formation, provide appropriate viscosity for optimal processing (e.g., extrusion), and control meltdown.  Given that Ferrari teaches the insoluble fiber (citrus fiber) protects the product from acid present in any other components of the frozen food product, the soluble fiber (hydrocolloid) provides a smooth structure to the frozen food product, the emulsifier assists in preventing the final frozen food product from becoming hard and icy and assists in maintaining a smooth and creamy texture over time, and the stabilizer (hydrocolloid) is responsible for adding viscosity to the mix and the unfrozen phase of the food product, extend the shelf life of the frozen food product by limiting ice recrystallization, and delays the crystallization of water during storage, and the combination of these ingredients contributes to the organoleptic properties of the frozen food product (P5, L13-29; P6, L23-35; P7, L5-11; P7, L28-P8, L1; P8, L7-15; P8, L33-P9, L6; P10, L20-25; and P11, L21-24),  it would have been obvious to one of ordinary skill in the aft before the effective filing date of the claimed invention to optimize the amounts of insoluble fiber, soluble fiber, emulsifier, and stabilizer in the frozen product of Ferrari through routine experimentation to obtain a product with desirable organoleptic properties, including the claimed mean diameter of the ice crystals, 
With respect to claim 13, Ferrari teaches emulsifiers including mono- and di-glycerides of fatty acids; acetic acid esters thereof; mono and/or diacetyl tartaric acid esters thereof; sucrose esters of fatty acids; soy lecithin; sucroglycerides; propane 1, 2- diol esters of fatty acids and/or propylene glycol esters of fatty acids may be used (P7, L5-P8, L1).
Regarding claim 15, Ferrari teaches the frozen food product includes ice confections, frozen desserts, ice cream, gelato, mousse, and the like (P10, L12-18).
Regarding claim 21, Ferrari teaches a base composition used to prepare frozen food products comprising at least one insoluble fiber (citrus fiber) and at least one emulsifier (P1, L24-25; P3, L16-19 and 31-35; P4, L8-12; P4, L21-P5, L33; P7, L5-P8, L1; P10, L12-25; P12, L33-35; and P13, L28-30).  Ferrari also teaches the emulsifier is present in an amount of between 0.1 and 0.5 wt% and the citrus fiber is present in an amount between 0.5 and 1.5 wt% relative to the total weight of the frozen confection as well as the amount of citrus fiber is greater than the amount of the emulsifier since Ferrari teaches the insoluble fiber (citrus fiber) is used in an amount up to about 10% and the emulsifier is used in an amount up to about 15% of the base composition, the base composition makes up about 7% of the frozen food products in the examples (up to about .7% of insoluble fiber/citrus fiber and up to about 1% of emulsifier in the frozen food product), and the relative amounts of the components in the base composition can Ferrari overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ferrari additionally teaches the base composition comprising at least one insoluble fiber (citrus fiber) and at least one emulsifier is combined with water and further processed by homogenization to prepare the frozen food product.  Further components are added based on the characteristics of the frozen food product (P4, L4-6 and 14-25; P11, L26-30; P14, L20-P15, L1; and P15, L15-P17, L18).  Since the frozen confection as recited in claim 21 is similar to the frozen food product as disclosed by Ferrari, as set forth above, the claim is unpatentable.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
With respect to claim 22, Ferrari teaches the insoluble fiber (citrus fiber) is used in an amount up to about 10% and the emulsifier is used in an amount up to about 15% of the base composition, and the base composition makes up about 7% of the frozen food products in the examples (up to about .7% of insoluble fiber/citrus fiber and up to about 1% of emulsifier in the frozen food product) (P5, L31-33; P8, L3-5; P12, L1-P13, L30; and P15, L15-P17, L18).  Thus, the weight ratio of citrus fiber to emulsifier in the Ferrari overlap the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 23, Ferrari teaches the base can be used to prepare fat-free or low in fat frozen food products, the dairy component of an ice confection includes a “milk fat” or “butterfat” component, and the frozen food product comprises at least one sweetener (P1, L24-25; P3, L28-35; P9, L12-P10, L6; P12, L33-35; and P13, L28-30).  The fat contents of the frozen food products taught by Ferrari overlap the presently claimed fat quantities since the frozen food products of Ferrari include fat-free or low-in-fat ice confections which are well understood in the art to typically include up to about 6% of fat. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 24, Ferrari teaches a base composition further comprising at least one soluble fiber (guar gum and/or locust bean gum) and at least one stabilizer (locust bean gum, guar gum, and/or carrageenan), and the base composition is combined with water (P3, L16-19; P4, L4-29; P5, L35-P7, L4; P8, L7-P9, L10; P11, L26-30; P14, L20-P15, L1; and P15, L15-P17, L18).
With respect to claim 25, Ferrari teaches a base composition used to prepare frozen food products further comprising at least one soluble fiber (gum arabic/gum 

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered, but they are unpersuasive.
Applicant argues the present application discloses (see, for example, paragraph [0016]) using citrus fibers as part of the stabilizer in the right amount with respect to the emulsifier, to provide a reduced-fat frozen convection having optimum product stability and organoleptic properties. The inventor in the present application determined the preferred ratio of emulsifier to citrus fiber for a stabilizer in a frozen confection (P7).
It is noted, however, the characteristics as described by the Applicant are indeed expected in view of the prior art.  As discussed above, Ferrari teaches the combination of the in the base composition (including emulsifier and insoluble fiber/citrus fiber) contributes to the organoleptic properties to the frozen food product and may be varied due to the variation in the desired taste as well as variation in the source product (P5, L13-29; P6, L23-35; P7, L5-11; P7, L28-P8, L1; P8, L7-15; P8, L33-P9, L6; P10, L20-25; and P11, L21-24).
Applicant argues in forming the stabilizer of claim 1, a water dispersion, rather than a water solution, is formed because at least a portion of the citrus fiber of the 
Examiner disagrees.  As discussed above, the specification does not disclose a method of forming the stabilizer.  Although a stabilizer (Lygomme FM 4753) was supplied in the example, no process steps of preparing this stabilizer were provided (see paragraph [0049] of the instant specification).  
Ferrari, as disclosed above, teaches the insoluble fiber (citrus fiber) is used in an amount up to about 10% of the base composition, the emulsifier, which assists in preventing the final frozen food product from becoming hard and icy and assists in maintaining a smooth and creamy texture over time, is used in an amount up to about Ferrari overlap the presently claimed ranges. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. e.g., In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 
Although claim 1 recites “wherein the stabilizer is formed by creating a water dispersion comprising the citrus fiber and emulsifier, and the stabilizer is mixed with one or more additional ingredients and homogenized to form the frozen confection” at lines 5-7, it is unclear how the method steps of making the stabilizer and frozen confection as described in claim 1 (creating, mixing, and homogenizing) impart distinctive structural characteristics to the final product.  Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As previously discussed, Ferrari additionally teaches the base composition comprising at least one insoluble fiber (citrus fiber) and at least one emulsifier is combined with water and further processed by homogenization to prepare the frozen food product.  Further components are added based on the characteristics of the frozen food product (P4, L4-6 and 14-25; P11, L26-30; P14, L20-P15, L1; and P15, L15-P17, L18).  Since the frozen confection as recited in claim 1 is similar to the frozen food product as disclosed by Ferrari, as set forth above, the claim is unpatentable.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793